Per Curiam:
The plaintiffs were defeated in the court below, and now complain of certain passages in the charge of the court. The charge, as a whole, fairly presented the case to the jury, and we have no fault to find with the portions assigned as error. The plaintiffs saw the work as it was in progress, were satisfied with it, and accepted it. If the plans and specifications did not call for as strong and substantial a wharf as the plaintiffs wanted, that was no fault of the defendant, who appears to have constructed it in accordance with their wishes. At least the jury have so found, and with this finding the plaintiffs will have to be content.
Judgment affirmed.